Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 1 of 33 Page ID #:5




                        Exhibit A
                Case
Electronically FILED     2:21-cv-04532-SVW-MRW
                     by Superior                                            Document
                                 Court of California, County of Los Angeles on                1-1
                                                                               04/30/2021 04:32       Filed
                                                                                                PM Sherri       06/02/21
                                                                                                          R. Carter,                Pageof2Court,
                                                                                                                     Executive Officer/Clerk of by33R. Clifton,Deputy
                                                                                                                                                         Page IDClerk #:6
                                                                                       21STCV16440                                                                   SUM-100
                                                     SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                                  (SOLO PARA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
         NOTICE TO DEFENDANT:
         (AVISO AL DEMANDADO):
         NEC Display Solutions of America, Inc., a Delaware corporation



        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO EL DEMANDANTE):
        AAEON Electronics, Inc., a New Jersey corporation



          NOT10E! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
          below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
          served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
          case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
          Online Serf-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
          the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
          may be taken without further warning from the court.
             There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalffomia.org), the Califomia Courts Online Self-Help Center
         (www.courtinfo.c.a.govisclfhalp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The courts lien must be paid before the court will dismiss the case.
          iAVISOI Lo han demandado. Si no responde dentro de 30 dies, la corte puede decidir en su contra sin escuchar su versien. Lea la informacion a
          continuacien.
             Tiene 30 DAS DE CALENDARIO despues de que le entreguen esta cited& y papeles legales para presentar una respuesta por escrito en esta
          corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefenica no lo protegen. Su respuesta por escrito tiene que estar
          en format()legal correcto si desea que pnacesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la corte y mas informacien en el Centro de Ayuda de las Cartes de California (vww.sucorte.ca.gov), en la
          biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
          que le de un fonnulario de exencien de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
          padre guitar su sueldo, dinero y bienes sin mes advertencia.
             Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede !lamer a un servicio de
          remisien a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
          programa de servicios legales sin fines de!um. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
         (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Caries de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
          colegio de abogados locales. AVISO:Parley, la carte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
          cualquier recuperacion de $10,0006 mas de valor recibida mediante un acuerdo o una concesien de artitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la carte antes de que la carte pueda desechar el caso.
        The name and address of the court is:                                                                       CASE NUMBER:
                                                                                                                   (NOmero del Caso):
        (El nombre y direcci6n de la corte es):
                                                                                                                        21 s-ric-vi 6440
         Los Angeles County Superior Court
         1 11 North Hill Street
         Los Angeles, CA 90012

         The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
        (El nombre, la direcciOn y el ntimero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
         Josiah M. Prendergast; SBN 292840
         Weintraub Tobin Law Corporation                          Sherri R. Carter Executive Officer I Clerk of Court
        400 Capitol Mall, Suite 1100, Sacramento, CA 95814(916) 558-6000
         DATE:                                                              Clerk, by                    - R. Clifton             , Deputy
        (Fecha) 04/30/2021                                                  (Secretario)                                        (Adjunto)
        (For proof ofservice of this summons, use Proof of Service of Summons (form POS-010).)
        (Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(POS-010)).
                                                 NOTICE TO THE PERSON SERVED: You are served
                                                1. El as an individual defendant.
                                                2. CI as the person sued under the fictitious name,of(specify):
                                                                                      N-&---C Di S00(V.                                S6(kth,Z)-telf                         e--
                                                3.        ,on beha of (speci6r):
                                                     une'i1.       CP 416.10 (corporation)
                                                               •CCP 416.20 (defunct corporation)
                                                                                                                                  -0
                                                                                                                           111 cc 4q6 .113VrIr)C1
                                                                                                                           ID CCP 416.70(conservatee)
                                                                 ID
                                                                  CCP 416.40 (association or partnership)                  El CCP 416.90(authorized perecolni)40441)
                                                                 CI
                                                                  other (specify):                                                                                                    so i.
                                                4.          y personal delivery on (date):
                                                                                                                                                                      Page 1 of 1
           Form Adopted for Mandatory Use                                                                                                    Code of Civil Procedure §§ 412.20, 465
                                                                                  SUMMONS                          American LegalNet, Inc.                     www.courtinfo.ca.gov
             Judicial Coundl of California
                                                                                                                   www.FormsWorkflow.com
             SUM-100[Rev. July 1,2009)
              Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 3 of 33 Page ID #:7
Electronically FILED by Su erior Court of California, County of Los Angeles on 04/30/2011Mig41cTrri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk

                                       Assigned for all purposes-to:-Stanley-Mosk-Courthouse7.11.Tdici51-0fricer: Laura Seigle



                            Josiah M. Prendergast, State Bar No. 292840
                            WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                    2       Law Corporation
                           400 Capitol Mall, 11th Floor
                    3      Sacramento, California 95814
                           (916) 558-6000 — Main
                    4      (916) 446-1611 — Facsimile
                            Email: jprendergast@weintraub.com
                    5
                   6        Attorneys for Plaintiff AAEON Electronics, Inc.
                    7
                    8                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                                          COUNTY OF LOS ANGELES

                  10        AAEON Electronics, Inc., a New Jersey                                         Case No. 21 ST CV 16440
                            corporation,
                  11                                                                                      Complaint for:
                                                  Plaintiff,                                                 1. Breach of Contract; and
                  12                                                                                         2. Goods and Services Rendered
                                       VS.

                  13
                            NEC Display Solutions of America, Inc., a
                  14        Delaware corporation,
                  15                              Defendant.
                  16
                  17
                  18
                  19                   Plaintiff AAEON Electronics, Inc. ("AAEON") brings this complaint against defendant
                 20         NEC Display Solutions of America, Inc. ("NEC") and alleges as follows:
                 21                                                                          Introduction
                 22                    1.         AAEON is one of the leading designers and manufacturers of advanced

                 23         industrial and embedded computing platforms today. NEC is engaged in the business of
                 24         manufacturing display systems, such as configurable video wall monitors commonly seen in
                 25        sports venues, corporate lobbies, retail environments, transportation hubs, and other public

                 26        spaces. NEC ordered 600 units of custom-made computer processing units from AAEON,to
                 27         power NEC video displays, on non-cancellable and non-refundable terms. The custom-made

                 28         units, which were based on Intel's Open Pluggable Specification ("OPS") technology, were


                           {3148284.DOCX;}                                                          1                                                                Complaint
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 4 of 33 Page ID #:8



   1   developed in conjunction with NEC's lead engineer and received NEC's approval. NEC later
   2   repudiated the agreement, attempted to cancel the non-cancellable order, and refused to pay
   3   AAEON the purchase price.
   4                                               The Parties
  5           2.      Plaintiff AAEON is a New Jersey corporation that is authorized to do business in
  6    the State of California and is actively conducting business in the State of California.
   7          3.      Defendant NEC is a Delaware corporation that is authorized to do business in
  8    the State of California and is actively conducting business in the State of California.
  9                                           General Allegations
  10          4.      In 2019, NEC solicited a quote from AAEON for custom configured computing
  11   platforms to be embedded in NEC video displays.
  12          5.      On or about May 1, 2019, AAEON provided NEC with Quote #190215TS-02
  13   for three different units ("SKUs") based on different Intel OPS processing unit models (the
  14   "Quote"). The Quote included a number of sales terms. Relevant here, the Quote stated,
  15   "Custom configured orders are Non-Cancellable, Non-refundable (NCNR). ... Please indicate
  16   NCNR on the P.O. [Purchase Order]." The Quote also required a minimum order of 500 units
  17   and a minimum of 200 units per SKU. The Quote also provides that "the prevailing party in
  18   any litigation or other legal proceeding that arises under or relates to this agreement shall be
  19   awarded reasonable attorneys' fees, together with any costs and expenses, to resolve the
 20    dispute and to enforce final judgment." The Quote also states, in bold and underline typeface,
 21    "Note: Issuance of Customer Purchase Order acknowledges the acceptance of AAEON's Sale
 22    Terms and, Terms and Conditions."
 23           6.      In response to the Quote, NEC submitted a purchase order AAEON, which
 24    AAEON rejected because the purchase order did not indicate the order was NCNR—Non-
 25    cancellable, non-refundable—as the Quote required.
 26    / //
 27    // /
 28    / //


       {3148284.DOCXJ                                 2                                           Complaint
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 5 of 33 Page ID #:9



   1           7.      Eventually, NEC submitted a purchase order dated May 20, 2019, to AAEON
   2   (the "Purchase Order"). The Purchase Order stated on its face that the pricing was "per quote
   3   #190215TS-2" and, pursuant to the terms of the Quote, indicated that the Purchase Order
   4   was "NCNR PER THE QUOTATION."
  5            8.      The Purchase Order provided for 400 units deliverable on July 21, 2019, and
  6    another 200 units deliverable on October 4, 2019—in total, 200 units of each of the three
   7   SKUs. Consistent with the terms of the Quote, the Purchase Order's payment term was Net 30.
  8    The total purchase price was $505,800.00 U.S. dollars.
  9            9.      The units NEC ordered from AAEON were custom products designed to fit
  10   N EC's displays in specific. The design engineering was performed by AAEON's headquarters
  11   OPS team in conjunction with NEC's headquarters engineer and accepted by NEC's primary
  12   market representatives.
  13           1 0.    In November 2019, NEC cancelled the Purchase Order, despite the Purchase
  14   Order being non-cancellable and non-refundable, and despite NEC having previously
  15   a pproved the design and engineering of the units ordered. Since that time, NEC has refused to
  16   pay AAEON the $505,800 required by the terms of the Quote and Purchase Order.
  17                                      FIRST CAUSE OF ACTION
  18                                         (Breach of Contract)
  19           1 1.    AAEON hereby incorporates and re-alleges all preceding paragraphs as though
 20    fully set forth herein.
 21            1 2.    AAEON and NEC entered into a valid written agreement, under which NEC
 22    agreed to purchase 600 custom units from AAEON on non-cancellable and non-refundable
 23    terms, with a purchase price of $505,800. The agreement incorporated the terms set forth in
 24    the Purchase Order and the Quote.
 25            1 3.    AAEON has performed all, or substantially all, of the obligations imposed on
 26    AAEON by the agreement, except those obligations as to which AAEON was excused from
 27    performing.
 28    / //

       {3148284.DOCXJ                                 3                                         Complaint
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 6 of 33 Page ID #:10



   1           14.     On or about November 13, 2019, NEC repudiated the agreement by
   2   attempting to cancel the non-cancellable Purchase Order. NEC has refused to pay the
   3   purchase price per. NEC breached the agreement by repudiating the agreement and refusing
   4   to make payment.
   5           1 5.    NEC's breach of the agreement was a substantial factor in causing AAEON
   6   harm.
   7           16.     AAEON seeks damages in the amount of $505,800. In addition, AAEON is
   8   entitled to recover pre-judgment interest, its reasonable attorneys' fees and costs incurred in
   9   this action, and post-judgment interest at the maximum legal rate until NEC satisfies the
  10   judgment.
  11                                    SECOND CAUSE OF ACTION
  12                                   (Goods and Services Rendered)
  13           1 7.    AAEON hereby incorporates and re-alleges all preceding paragraphs as though
  14   fully set forth herein.
  15           1 8.    NEC requested, by words and conduct, that AAEON perform services for NEC in
  16   the form of designing and manufacturing custom-made computer processing units for NEC's
  17   video displays based on the Intel OPS technology.
  18           1 9.    AAEON performed the services NEC requested by designing the custom-made

  19   computer processing units and beginning manufacture of the units, which AAEON ceased only
  20   after NEC attempted to renege on its order.
  21           20.     NEC has not paid AAEON for the goods and services rendered.
  22           21 .    AAEON is entitled to damages in an amount according to proof.

  23
  24
  25
  26
  27
  28


       {3148284.DOCX;}                                4                                            Complaint
          Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 7 of 33 Page ID #:11



             1                                       PRAYER FOR RELIEF
             2         WHEREFORE, AAEON prays for judgment against NEC as follows:
             3          1.    For general and compensatory damages in the amount of $505,800;
             4         2.     For prejudgment interest;
             5         3.     For legal interest on judgment;
             6         4.     For reasonable attorneys' fees and costs incurred herein; and
             7         5.     For such other and further relief as the Court deems just and proper.
             8
             9   Dated: April 30, 2021             Respectfully submitted,
            10                                     WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                   Law Corporation
            11

 E:         12
                                                   By:
            13                                             Josiah              st
 ea                                                       'State      o.2     40
            14
            15                                     Attorneys for Plaintiff AAEON Electronics, Inc.
115
00
4.0
.
(
 0 ce
 750 0.
            16
 I..
     0
 C
.CT)
            17
 35
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28


                 {3148284.DOCXJ                                 5                                     Complaint
               Case
Electronically FILED     2:21-cv-04532-SVW-MRW
                     by Superior Court of California, County of Los AngelesDocument      1-1 Filed
                                                                           on 04/30/20 g4Wilarri       06/02/21
                                                                                                 R. Carter,               Pageof8Court,
                                                                                                            Executive Officer/Clerk of 33      Page IDC #:12
                                                                                                                                        by R. Clifton,Deputy 010

          ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, State Bar number, and address):                                                 FOR COURT USE ONLY
            Josiah M. Prendergast;(SBN 292840)
            Weintraub Tobin Chediak Coleman Grodin Law Corporation
            400 Capitol Mall, Suite 1100
            Sacramento, CA 95814
                TELEPHONE NO.: (916) 558-6000             FAX NO.: (916)446-1611

          ATTORNEY FOR (Name): Plaintiff AAEON Electronics, Inc.

         SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
              STREET ADDRESS: 111 North Hill Street
               MAILING ADDRESS:

               CITY AND ZIP CODE:    Los Angeles, CA 90012
                    BRANCH NAME:

           CASE NAME: AAEON Electronics, Inc., v. NEC Display Solutions of America, Inc.

                                                                                                  CASE NUMBER:
               CIVIL CASE COVER SHEET                         Complex Case Designation
          CI   Unlimited      • Limited
                                                          El Counter El Joinder                   21 ST CV 1                                         6440
              (Amount              (Amount                                                         JUDGE
              demanded              demanded is          Filed with first appearance by defendant
              exceeds $25,000)      $25,000 or less)         (Cal. Rules of Court, rule 3.402)      DEPT:

                                          Items 1-6 below must be completed (see instructions on page 2).
         1. Check one box below for the case type that best describes this case:
            Auto Tort                                            Contract                                   Provisionally Complex Civil Litigation
               El Auto (22)                                      O      Breach of contract/warranty(06) (Cal. Rules of Court, rules 3.400-3.403)
               El Uninsured motorist(46)                         El     Rule 3.740 collections (09)       El      Antitrust/Trade regulation (03)
            Other PI/PD/WD (Personal Injury/Property             0      Other collections(09)             El      Construction defect(10)
            DamagelWrongful Death)Tort                           O      Insurance coverage (18)           El      Mass tort(40)
                  Asbestos (04)                                   111   Other contract(37)                El      Securities litigation (28)
            El    Product liability (24)                         Real Property                            0       Environmental/Toxic tort(30)
            0 Medical malpractice (45)                           El     Eminent domain/Inverse            El      Insurance coverage claims arising from the
            El    Other PI/PD/WD (23)                                  condemnation (14)                          above listed provisionally complex case
            Non-PI/PD/WD (Other) Tort                             El    Wrongful eviction (33)                    types (41)
                                                                                                            Enforcement of Judgment
            0     Business tort/unfair business practice (07)     El    Other real property (26)
            El    Civil rights (08)                              Unlawful Detainer                        0       Enforcement ofjudgment(20)

            El    Defamation (13)                                El    Commercial (31)                      Miscellaneous   Civil Complaint
            El    Fraud (16)                                     El     Residential (32)                  El      RICO  (27)
                                                                                                            0 Other complaint(not specified above)(42)
            0     Intellectual property (19)                     El     Drugs(38)
                                                                                                            Miscellaneous Civil Petition
            0     Professional negligence (25)                   Judicial Review
                                                                                                          El      Partnership and corporate govemance (21)
            El    Other non-PI/PD/WD tort(35)                    El    Asset forfeiture (05)
            Employment                                           El                                       0
                                                                        Petition re: arbitration award (11)       Other petition (not specified above)(43)
            El    Wrongful termination (36)                      El    Writ of mandate (02)
            El    Other employment (15)                          0     Other judicial review(39)
        2. This case    0is z is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
           factors requiring exceptional judicial management:
           a. El Large number of separately represented parties d. El Large number of witnesses
           b. 0 Extensive motion practice raising difficult or novel e. 1:1 Coordination with related actions pending in one or more courts
                    issues that will be time-consuming to resolve           in other counties, states, or countries, or in a federal court
           c. El Substantial amount of documentary evidence          f. El Substantial postjudgment judicial supervision
        3. Remedies sought (check all that apply): a.Z monetary b.0 nonmonetary; declaratory or injunctive relief           c. El punitive
        4. Number of causes of action (specify): 2
        5. This case El is Z is not a class action suit.
        6. If there are any known related cases, file and serve a notice of related case.(You may                         CM-01
        Date: April 30, 2021
        Josiah M. Prendergast; SBN 292840
                                       (TYPE OR PRINT NAME)                                             (SIGNATURE                    ORNEY FOR PARTY)

                                                                              NOTICE
          • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
            under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
            in sanctions.
          • File this cover sheet in addition to any cover sheet required by local court rule.
          • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
           other parties to the action or proceeding.
          • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page 1 of 2

        Form Adopted for Mandatory Use                                                                                Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740,
          Judicial Council of California                          CIVIL CASE COVER SHEET                                      Cal. Standards of Judicial Administration, std. 3.10
          CM-010[Rev. July 1,2007]                                                                                                                          www.courlinfo.ca.gov
   Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 9 of 33 Page ID #:13
                                                                                                                                         CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must complete
and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile statistics
about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check one box for
the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1, check the
more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action. To assist you
in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover sheet must be
filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its counsel, or
both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or(5)a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case
will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case
is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing
the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint
on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the plaintiffs
designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that the case
is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property               Breach of ContractNVarranty(06)                Rules of Court Rules 3.400-3.403)
           Damage/VVrongful Death                         Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
    Uninsured Motorist(46)(if the                             Contract (not unlawful detainer            Construction Defect(10)
           case involves an uninsured                              or wrongful eviction)                 Claims Involving Mass Tort (40)
           motorist claim subject to                     Contract/Warranty Breach—Seller                 Securities Litigation (28)
           arbitration, check this item                        Plaintiff(not fraud or negligence)        Environmental/Toxic Tort(30)
           instead of Auto)                              Negligent Breach of Contract/                    Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                               Warranty                                      (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of ContractNVarranty                    case type listed above)(41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
    Asbestos (04)                                        book accounts)(09)                               Enforcement of Judgment(20)
          Asbestos Property Damage                       Collection Case—Seller Plaintiff                     Abstract of Judgment(Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                         County)
                Wrongful Death                                Case                                            Confession of Judgment(non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
            toxic/environmental)(24)                     complex)(18)                                         Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice—                           Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons                Other Contract(37)                                       Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                         Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
     OtherPUPD/WD (23)                           Real Property                                                     Case
          Premises Liability (e.g., slip             Eminent Domain/Inverse                           Miscellaneous Civil Complaint
          and fall)                                      Condemnation (14)                                RICO (27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              Other Complaint(not specified
               (e.g., assault, vandalism)            Other Real Property (e.g., quiet title)(26)              above)(42)
          Intentional Infliction of                      Writ of Possession of Real Property                  Declaratory Relief Only
                Emotional Distress                       Mortgage Foreclosure                                 Injunctive Relief Only(non-
          Negligent Infliction of                        Quiet Title                                               harassment)
                Emotional Distress                       Other Real Property (not eminent                     Mechanics Lien
          Other PUPD/VVD                                 domain, landlord/tenant, or                          Other Commercial Complaint
Non-Pl/PDNVD(Other)Tort                                  foreclosure)                                              Case (non-tort/non-complex)
     Business Tort/Unfair Business               Unlawful Detainer                                            Other Civil Complaint
        Practice (07)                                Commercial(31)                                              (non-tort/non-complex)
    Civil Rights (e.g., discrimination,              Residential (32)                                Miscellaneous Civil Petition
        false arrest)(not civil                      Drugs (38)(if the case involves illegal             Partnership and Corporate
         harassment)(08)                                 drugs, check this item; otherwise,                   Governance (21)
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)            Other Petition (not specified
       (13)                                      Judicial Review                                              above)(43)
     Fraud (16)                                      Asset Forfeiture (05)                                    Civil Harassment
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Workplace Violence
    Professional Negligence (25)                     Writ of Mandate (02)                                     Elder/Dependent Adult
         Legal Malpractice                               Writ—Administrative Mandamus                              Abuse
        Other Professional Malpractice                   Writ—Mandamus on Limited Court                       Election Contest
           (not medical or legal)                             Case Matter                                     Petition for Name Change
     Other Non-PI/PD/VVD Tort(35)                        Writ—Other Limited Court Case                        Petition for Relief From Late
Employment                                                    Review                                               Claim
     Wrongful Termination (36) Other                 Other Judicial Review(39)                                Other Civil Petition
        Employment(15)                                   Review of Health Officer Order
                                                         Notice of Appeal—Labor
                                                              Commissioner Appeals
CM-010[Rev. July 1,20071                           CIVIL CASE COVER SHEET                                                                 Page 2 of 2

                                                                                                                             American LegalNet, Inc.
                                                                                                                             www.FormsWorldlow.com
    Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 10 of 33 Page ID #:14

 SHORT TITLE:   AAEON Electronics, Inc. v. NEC Display Solutions of America, Inc.                     CASE NUMBER




                            CIVIL CASE COVER SHEET ADDENDUM AND
                                    STATEMENT OF LOCATION
              (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.      7. Location where petitioner resides.
2. Permissive filing in central district                                              8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                              9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                               10. Location of Labor Commissioner Office.
                                                                                    11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                    non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                A                                                           A
                     C_Ayil;. ,ase Cover Sheet                                       Type of Action
                                                                                              ., .                                       Applicable Reasons„:-
                             Category No                                            (Check only one                                       See Step,pAbqve:

                            Auto (22)              0 A7100 Motor Vehicle - Personal Injury/Property-Damage/Wrongful Death                1, 4, 11
   0 •t
   = 0
   <                Uninsured Motorist(46)         0 A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist           1,4, 11


                                                   0 A6070 Asbestos Property Damage                                                      1, 11
                          Asbestos(04)
                                                   0 A7221 Asbestos- Personal Injury/Wrongful Death                                      1, 11

                      Product Liability(24)        0 A7260 Product Liability(not asbestos or toxic/environmental)                        1,4, 11

                                                   0 A7210 Medical Malpractice - Physicians & Surgeons                                   1,4, 11
                    Medical Malpractice(45)                                                                                              1, 4, 11
                                                   0 A7240 Other Professional Health Care Malpractice

                                                   0 A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                         1,4, 11
                        Other Personal
                        Injury Property            0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                         1,4, 11
                       Damage Wrongful                     assault, vandalism, etc.)
                          Death (23)                                                                                                     1,4, 11
                                                   0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                         1,4, 11
                                                   0 A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                 CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
   For Mandatory Use
                                                    AND STATEMENT OF LOCATION                                                          Page 1 of 4
  Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 11 of 33 Page ID #:15

SHORT TITLE:                                                                                                   CASE NUMBER
                        AAEON Electronics, Inc. v. NEC Display Solutions of America, Inc.


                                        A                                                          B                                               C AppAiGable
                             Civil Case Cover Sheet                                           We of Action                                      Reasons- See Step 3
                                   Category No                                              (atie6s only one                                          Above
                                            ,. •                                                  ,

                               Business Tort(07)            0 A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2,3

                                Civil Rights(08)            0 A6005 Civil Rights/Discrimination                                                1, 2,3

                                Defamation (13)             .0 A6010 Defamation (slander/libel)                                                1, 2,3

                                    Fraud (16)              0 A6013 Fraud (no contract)                                                        1, 2,3

                                                            0 A6017 Legal Malpractice                                                          1, 2,3
                          Professional Negligence(25)
                                                            0 A6050 Other Professional Malpractice (not medical or legal)                      1, 2,3

                                    Other(35)               0 A6025 Other Non-Personal Injury/Property Damage tort                             1, 2,3

                           Wrongful Termination (36)        0 A6037 Wrongful Termination                                                       1, 2,3

                                                            0 A6024 Other Employment Complaint Case                                            1, 2,3
                            Other Employment(15)
                                                            0 A6109 Labor CommissionerAppeals                                                  10

                                                            0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                               2, 5
                                                                    eviction)
                          Breach of Contract/ Warranty
                                     (06)                   El A6008 ContractANarranty Breach -Seller Plaintiff(no fraud/negligence)          05
                               (not insurance)                                                                                                 1, 2,5
                                                            0 A6019 Negligent Breach of ContractNVarranty(no fraud)
                                                                                                                                               1, 2,5
                                                            0 A6028 Other Breach of ContractNVarranty(not fraud or negligence)

                                                            0 A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                                 Collections(09)
                                                            0 A6012 Other Promissory Note/Collections Case                                     5, 11
                                                            0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt                  5, 6, 11
                                                                    Purchased on or after January 1,2014)
                            Insurance Coverage(18)          0 A6015 Insurance Coverage (not complex)                                           1, 2,5,8

                                                            0 A6009 Contractual Fraud                                                          1, 2, 3, 5
                               Other Contract(37)           0 A6031 Tortious Interference                                                      1, 2, 3,5
                                                            0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8,9

                            Eminent Domain/Inverse
                                                            0 A7300 Eminent Domain/Condemnation                  Number of parcels             2,6
                              Condemnation(14)

                             Wrongful Eviction (33)         0 A6023 Wrongful Eviction Case                                                     2,6

                                                            0 A6018 Mortgage Foreclosure                                                       2,6
                            Other Real Property(26)         0 A6032 Quiet Title                                                                2,6
                                                            0 A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

                         Unlawful Detainer-Commercial
                                                      0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)                     6, 11
                                     (31)
    Unlawful Detainer




                          Unlawful Detain2)er-Residential                                                                            -
                                                            0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)              6, 11
                                      (3
                              Unlawful Detainer-
                                                            0 A6020F Unlawful Detainer-Post-Foreclosure                                        2, 6, 11
                             Post-Foreclosure(34)
                          Unlawful Detainer-Drugs(38)       0 A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                                            CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                               AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
  Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 12 of 33 Page ID #:16

SHORT TITLE: AAEON                               Electronics, Inc. v. NEC Display Solutions of America, Inc.              CASE NUMBER




                                                         A                                                        B                                    C   Applicable
                                             Civil Case Cover Sheet                                        Type of Action                        Reaser       See Step 3.
                                                   Category No                                            (Check ohly one)                                 rAbove

                                              Asset Forfeiture(05)         0 A6108 Asset Forfeiture Case                                        2, 3,6

                                            Petition re Arbitration (11)   0 A6115 Petition to Compel/Confirm/Vacate Arbitration                2, 5
       Judicial Review




                                                                           0 A6151 Writ - Administrative Mandamus                               2,8
                                              Writ of Mandate(02)          0 A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                                           0 A6153 Writ - Other Limited Court Case Review                       2

                                           Other Judicial Review(39)       0 A6150 Other Writ /Judicial Review                                  2, 8

                                          Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                    1, 2,8
       Provisionally Complex Litigation




                                            Construction Defect(10)        0 A6007 Construction Defect                                          1, 2,3

                                           Claims Involving Mass Tort
                                                                           0 A6006 Claims Involving Mass Tort                                   1, 2,8
                                                     (40)

                                            Securities Litigation (28)     0 A6035 Securities Litigation Case                                   1, 2,8

                                                   Toxic Tort
                                                                           0 A6036 Toxic Tort/Environmental                                     1, 2, 3,8
                                               Environmental(30)

                                           Insurance Coverage Claims
                                                                           0 A6014 Insurance Coverage/Subrogation(complex case only)            1, 2, 5,8
                                             from Complex Case (41)

                                                                           0 A6141 Sister State Judgment                                        2, 5, 11
                                                                           0 A6160 Abstract of Judgment                                         2,6

                                                  Enforcement              0 A6107 Confession of Judgment(non-domestic relations)               2,9
                                                of Judgment(20)            0 A6140 Administrative Agency Award (not unpaid taxes)               2,8
                                                                           0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8
                                                                           0 A6112 Other Enforcement of Judgment Case                           2, 8,9

                                                    RICO (27)              0 A6033 Racketeering(RICO)Case                                       1, 2,8
  Civil Complaints
   Miscellaneous




                                                                           0 A6030 Declaratory Relief Only                                      1, 2,8

                                               Other Complaints            0 A6040 Injunctive Relief Only (not domestic/harassment)             2, 8
                                           (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2,8
                                                                           0 A6000 Other Civil Complaint(non-tort/non-complex)                  1, 2,8

                                             Partnership Corporation
                                                                           0 A6113 Partnership and Corporate Govemance Case                     2,8
                                                Governance(21)

                                                                           0 A6121 Civil Harassment With Damages                                2, 3,9
  Miscellaneous
  Civil Petitions




                                                                           0 A6123 Workplace Harassment With Damages                            2, 3,9
                                                                           0 A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3,9
                                               Other Petitions (Not
                                              Specified Above)(43)         0 A6190 Election Contest                                             2
                                                                           0 A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                           0 A6170 Petition for Relieffrom Late Claim Law                       2, 3,8
                                                                           0 A6100 Other Civil Petition                                         2, 9




                                                                           CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                              AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
   Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 13 of 33 Page ID #:17

 SHORT TITLE:   AAEON Electronics, Inc. v. NEC Display Solutions of America, Inc.       CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                      ADDRESS:
   REASON:                                                                                       18615 Ferris Pl.
    0 1.22.0 3.04.05.06.07. 08.0 9.010.0 11.



   CITY:                                     STATE:     ZIP CODE:


   Rancho Dominguez                          CA         90220

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                        District of
           the Superior Court of California, County of Los Angeles[Code Civ. Proc.,§392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: April 30, 2021
                                                                                    (SIGNATURE        ORN   I NG PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          m ust be served along with the summons and complaint, or other initiating pleading in the case.




                                            CIVIL CASE COVER SHEET ADDENDUM                                           Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                               AND STATEMENT OF LOCATION                                                Page 4 of 4
  For Mandatory Use
  Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 14 of 33 Page ID #:18
                                                                                                   Reserved for Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                             .
                                                                                                              ,
 Stanley Mosk Courthouse                                                                          .:,i0,41.4,,6f0   ::*itrid,
                                                                                                                „3..0::
 ill North Hill Street, Los Angeles, CA 90012
                                                                                                              30
                   NOTICE OF CASE ASSIGNMENT                                               .6'rik'r-.irtgli:Eki6.1;V.
                                                                                                                   _.:.-0.EaVibeililifeaki=1
                                                                                             .,
                                                                                           ay.              .   -‘   OP,
                        UNLIMITED CIVIL CASE                                               .

                                                                                   CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 21STCV16440


                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                    ASSIGNED JUDGE                          DEPT       ROOM
   j Laura A. Seigle                        48




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 05/03/2021                                                        By   R. Clifton                                        , Deputy Clerk
              (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
  Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 15 of 33 Page ID #:19

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 16 of 33 Page ID #:20




                                                                                                     201940401440

                                                                                          FILED
                                                                                   BepartarCourtofCebrata
                                                                                      Comty ofLea Angeles
        2                                                                                MAY 0J2019
                                                                                                 thaOlOnaluk
        3
                                                                                                       14/11
        4                                                                                       Mina

       5
                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
       6
                                         FOR THE C.OUNTY OF LOS ANGELES
       7
       8 IN RE LOS ANGELES SUPERIOR COURT) FIRST AMENDED GENERAL ORDER
         — MANDATORY ELECTRONIC FILING )
       9 FOR CIVIL
       10
       11                                               3
       12          On December 3,2018,the Los Angeles County Superior Court mandated electronic filing dell
       13 documents In Limited Civil cases by litigants represented by attorneys. On January 2,2019. the Los
       14 Angeles County Superior Colin mandated electronic filing of all documents filed In Non-Complex
       15 Unlimited Civil cases by litigants represented by attorneys.(California Rules of Court.rule 2.253(b).)
       16 All electronically filed documents In Limited and Non-Complex Unlimited cases are subject to the
       17 following:
       18 1) DEFINITIONS
       19      a)"Bookmark" A bookmark Is a PDF document navigational tool that allows the reader to
      20          quickly locate and navigate to a designated point ofinterest within a document.
      21       b)"Ealing Portal" The official court website Includes a webpage,referred to as the efiling
      22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
      23       e)"Electronic Envelope" A transaction through the electronic service provider for submission
      24          ofdocumentsto the Courtfor processing which may contxdo one or mom PDF documents
      25          attached.
      26       d)"Electronic Filing" Electronic Filing(Oiling)is the electronic transmission to a Court ofa
      27          document in electronic form.(California Rules of Court,rule 2.250(b)(7).)
      28

                              FIRST AMENDED GENERALORM RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 17 of 33 Page ID #:21




                                                                                                   20-114t4-014.00



        I   e)"Electronic Filing Service Provider" An Electronic Filing Service Provider(EFSP)ha
       2       person or entity that receives an electronic filing from a party for retransmission to the Court.
       3       In the submission offdings,the EFSP does so on behalfofthe electronic filer and not as an
       4       agent ofthe Court. (California Rules of Court, rule 2.250(bX8).)
       5    0 "Elective* Signature?' Far purposes ofthese local rules and In conformity with Cade of
       6       Civil Procedure section 17.subdivision (b)(3),section 34,and section 1010.6.subdivision
       7      (bX2),Government Code section 68150.subdivision(g).and California Rules of Court. rule
       8       2.257,the term "Electronic Signature"Is generally defined as an electronic sound,symbol,or
       9       process attached to or logically associated with an electronic record and executed or adopted
       10      bye person with the intent to sign the electronic record.
       Ii   g)"Ilypettale An electronic link providing direct access from one distinctively marked place
       12      in a hypertext or hypermedia document tcianother in the same or different document.
       13   b)"Portable DocumentFormat" A digital document format that preserves all fonts,
       14      formatting.colors and graphics ofthe originalsource document,regardless of the application
       15      platform used.
       16 2
          )MANDATORY ELECTRONIC FILING
       17   a) Trill Court Records
       18      Ailment Co Government Code section 68150,trial cowl records may be mated, maintained,
       19      and preserved in electronic format. Any document that the Court receives electronically must
      20       be clerically processed and mustsatisfy all       filing requirements in outer to be filed as an
      21       official court record(California Rules of Court,rules 2.100,et seq.and 2.253(b)(6)).
      22    b)Represented Lldpnts
      23       Pursuant to California Rules ofCourt,role 2.253(b),represented litigants are squired to
      24       electronically file documents with the Court through an approved EFSP.
      2$    c)Public Notice
      26       The Court has issued a Public Notice with effective dares the Court requited pardes to
      27       electronically file documents through one or mom approved EFSPs. Public Notices containing
      28       effective dates and the list ofEFSPs are available on the Courts website, at=jam=
                                                          2
                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECIRON1CFILING FOR CIVIL
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 18 of 33 Page ID #:22




                                                                                                       201943E4-014-00



        I      d)Documents in Related Cases
        2          Documents in related eases must be electronically filed in the eFiling portal for that case type if
        3         electronic filing has been implemented in that case type,regardless ofwhether the case has
       4          been related to a Civil case.
        5 3)EXEMPT LITIGANTS
       6       a)Pursuant to California Rules ofCourt,rule 2.253(b)(2),self-represented litigants are exempt
       7          from mandatory electronic Ming requirements.
        8      b)Pursuant to Code of Civil Procedure section 1010.6.subdivision(dX3)and California Rules of
       9          Court,rule 2.253(b)(4), any pasty may make application to the Court requesting to be excused
       10         from filing documents electronically and be permitted to file documents by conventional
       11         means ifthe party shows undue hardship or significant prejudice.
       12 4)EXEMPT FILINGS
       13      a) The following documents shall not be filed electronically:
       14         1) Peremptory Challenges or Challenges for Cause of&Judicial Officer pursuant to Code of
       15               Civil Procedure secdons 170.6 or 170.3;
       16         II) Bonds/Undertaking documents;
       17         Hi) Trial and Evidentiary Hearing Exhibits
       18         Iv) Any ex parts application that is filed concurrently with anew complaint including those
       19               that will be handled by a Writs and Receivers department in the Mask courthouse; and
      20          v) Documentssubmitted conditionally underseal. The actual motion or application shall be
      21               electronically filed. A courtesy copy ofthe electronically filed motion or application to
      22               submitdocuments conditionally under seal must be provided with the documents
      23               submitted conditionally underseal.
      24      b) Lodgments
      25          Documentsattached to a Notice ofLodgmentshall be lodged and/or served conventionally in
      26 paper form. The actual document entitled,"Notice ofLodgment,"shall be filed electronically.
      27 II
      28

                                                             3
                            FIRST AMENDED GINERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 19 of 33 Page ID #:23




                                                                                                 2019.G2+01440



        1 5)ELECTRONIC FILING SYS1EM WORKING PROCEDURES
        2    Electronic filing service providers mustobtain and manage registration information for persons
        3   and entities electronically filing with the court.
       4 6)TECHNICAL REQUIREMENTS
            a)Electronic documents must be electronically filed in PDF,text searchable format when
       6        technologically feasible withoutimpairment ofthe document's image.
       7    b) The table ofcontents for any filing must be boolanarked.
       8    c)Electronic documents,Including but not limited to,declarations, proofs ofservice, and
       9        exhibits, must be bookmarked within the document pursuant to California Rules of Court,role
       10       3.1110(f)(4). Electronic bookmarks must includelinks to the first page ofeach bookrnarked
       11       item (e.g.exhibits, declarations,deposition excerpts)and with bookmark titles that identify the
       12       bookedmarked item and briefly describe the km
       13   4)Attachments to primary documents must be bookmarked. Examples include,but me not
       14       limited to,the following:
       15       i) Depositions;
       16      )
               h Declarations;
       17       ill) Exhibits(including exhibits to declarations);
       18       iv) Transcripts(including excerpts within transcripts);
      19        v) Points and Authorities;
      20        vi) Citations; and
      21        vii) Supporting Briefs.
      22    e) Use ofhyperanks within documents(including attachments and exhibits)is strongly
      23       encouraged.
      24    I) Accompanying Documents
      25       Each document acompanying a single pleading must be electronically filed as a separate
      26       digital PDFdocument.
      27    g) Multiple Documents
      28       Multiple documents relating to one case can be uploaded In one envelope transaction.
                                                           4
                          FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONICFRAM FI:Ht avn.
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 20 of 33 Page ID #:24




                                                                                                 20I9.TEN4314.00



       I    h)Writs and Abstracts
       2        Wdts and Abstracts must be submitted as a separate electronic envelope.
       3    i Sealed Documents
            )
       4       Ifand when ajudicial officer orders documents to be flled under seal,those documents mustbe
       5       filed electronically(unless exempted under paragraph 4);the burden ofaccurately designating
       6        the documents as sealed at the time of electronic submission is the submitdng party's
       7        sesponsibWty.
       8    ) Redacdon
            j
       9        Pursuant to California Rules ofCourt,rule 1.201,11 is the submitting party's responsibility to
       10       redactconfidential information(such as using initials for names of minors.using the last four
       11       digits ofa social security number,and using the year for date ofbirth)so that the information
       12       shall not he publicly displayed.
       13 7)ELECTRONICPILING SCHEDULE
       14   a) Filed Date
       IS       i) Any document received electronically by the court between 1200am and 11:59:59 pm
       16          shell be deemed to have been effectively filed on that court day ifaccepted for filing. Any
       17           document received electronically on a non-court day.Is deemed to have been effectively
       18           filed on the next court day ifaccepted. (California Rules of Court.rule 2253(bX6); Code
       19           ay.Proc.I 1010.6(b)(3).)
       20       U)Notwithstanding any other provision ofthis order,if a digital document is not filed in due
       21         course became oft (1)an interruption in service;(2)a transmission error that is not the
       22           fault ofthe transmitter; or(3)a processing failure that occurs after receipt.the Court may
       23           order,eitheron its own motion or by noticed motion submitted with declaration for Court
       24           consideration, that the document be deemed filed andlor that the document's filing date
       25           conform to the attempted onnsmbsion date.
       26 8)EX PARTE APPLICATIONS
       27    a) Ex parse applications and all documents in support thereof must be electronically filed no later
       28       than 10:00 am.the court day herons the ex parte hearing.

                           FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILINO FOR CIVIL
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 21 of 33 Page ID #:25




                                                                                                 2015404014.00



             b)My written opposition to an ex parts application must be electronically filed by 8:30 a.m.the
        2        day oftheex part.hearing. A printed courtesy copy of any opposition to an ex parte
        3        application must be provided to the court theday ofthe ex parte hearing.
        4 9)PRINTED COURTESY COPIES
        5    a) Forany fding electronically filed two or kwer days before the hearing,a courtesy copy must
        6        be delivered to the courtroom by 4:30 p.rn.the same business day the document is efiled. If
        7        the ailing is submitted after 4:30 p.m.,the courtesy copy must be delivered to the courtroom
        S        by 1000a.m.the next business day.
       9     b) Regardless of the time ofelectronic filing, sprinted courtesy copy(along with proofof
       10        electronic subndssion)is requited for the following documents:
       11        i) Any printed documentrequired pursuant to a Standing or Gonad Order;
       12        ii)   Pleadings and motions(including attachments such as declarations and exhibits)of26
       13              pages or more;
       14              Pleadings and motions that include points and authorities;
       15       iv)    Demurrers;
       16              And-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
       17       vi)    Motions for Summary Judgment/Adjudication; and
       18       vii)   Motions to Compel Further Discovery.
       19   c)Nothing in this General Orderincludes a Judicial Officer from requesting a courtesy copy of
       20        additional documents. Courtroom specific courtesy copy guidelines can be found at
       21        www.lacourt.oig on the Civil webpage under"Courtroom Information."
       22 0
          )WAIVER OFFEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
       23   a)Fees and costs associated with electronic filing must be waived for any litigant who has
       24        received a fee waiver. (California Rules ofCourt,soles 2.253(b)(),2.258(b),Code Civ.Proc.
       23   .    1010.6(d)(2).)
       26   b)Fee waiver applications for waiver damn fees and costs pursuant to Code ofCivil Procedure
       27        section 1010.6, subdivision(b)(6), and California Rules of Court,rule 2.252(0,may be
       28        electronically filed In any authorized action or proceeding.

                                                                4
                           FIRST AMENDED GENERAL ORDER RE MANDATORY ELECIRONIC FILING FOR CIVIL
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 22 of 33 Page ID #:26




                                                                                                   in3:tzar:0144



            1)SIGNATURES ON ELECIRONIC FILING
                                                                                           nce with California
       2      For purposes of this General Order,all electronic filings must be in complia
                                                                                                 the Civil
       3      Rules ofCourt,rule 2.257. This Gemini Orderippliekto documents filed within
       4       Division ofthe Los Angeles County Superior Court.

                                                                                              electronic filing,
       a         This First Amended General Order supersedes any previous order related to
       7 and is effective immediately,and Is to remain in effect until otherwise ordered by the Civil
        a   Supervising Judge end/or Presiding Judge.                                                 .
                                                                                                      4


        9
       10
       11
       12
       13
            DATED: May 32019
                                                               g      C.BRAZ1
                                                               Presiding Judge
                                                                              eLE
                                                                               ‘
                                                                                          4,4
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

                              FIRST AMENDED C:IENERAL ORDER RE MANDATORY ELECTRONICELMO FOR CY&
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 23 of 33 Page ID #:27




                                           VOLUNTARY EFFICIENT UT1GATION STIPULATIONS


                                              The Early Organizational Meeting Stipulation, Discovery
                                           Resolution Stipulation,,and Motions in Umlne Stipuhdion .are.
              Ileindwassteltimillonde      voluntary aUpWationt entered Into by the parties. The parties
              Cis*ones MOAN
                                           may enter Into one, two, or all three of the stipulations;
                                           however, they may not alter the, stipulations as written,
                                           because the Court wants to ensure uniformity at application.
             lasAnglin Quid,
             MarRolm
                                           These stipulations • we meant to encourage cooperation
             its
               i=
                r mastsad                  between the parties and to assist in resolving issues In
             ImplopmentLow Swift           manner that promotes economic case resolution and judicial
                                           efficiency.
             111"'      st..15.111
                     L
                     12222=

             ouranot Allorms
                                              The following organizations endorse The goal of
             Ilassaislisa der Lisa Mambo   promoting efficiency in litigation and ask that counsel
                                           consider using these stipulations as a voluntary way to
                                           promote communications and procedures among counsel
                                           and sith the court to fairly make Issues In theircases.

                                           *Los Angeles County Bar Association litigation Section*
            Imam Callhala
            Delman Cams!
                                                   •Los Angeles County Bar Association
                                                     Labor and Employment Law Section*
        '  15E'
        Passildies
            OrataisiThil Laws
                                             *Consumer Attorneys Association of Los Angeles*

                                                  *Southern California Defense Counsel*

                                                  *Assadation of Business Trial Lawyers*
            MN*emplaymeat
            torirmsliasididan
                                              *California Employment Lawyers Assochtion*

              LACIV7J106.4
              *MC/*prod 441
                0*Imilthe
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 24 of 33 Page ID #:28




                                                                                           _
                                                                    MaglIMINOMINI                    •••••16.61.••••••••P
           1014011410111111•111.1011014Kostollp001wItsuilll




                     7110040.11.02                            SUMformat
           IMAAELIing=

          -StlafirtitiRT OF CALIFORNIA.COUNTY OF LOS ANGELES
           run
           mashy,
           irrainveg
                                                                                               Law,,i,how
                 .           STIPULATION — DISCOVERY RESOLUTION

                This .attpulation le Intended to provide a last and Informal resolution of discovery issues
                through limited paperwork and an Informal conference, with the Court to aid In the.
                resolution oftheIssues.
                The parties agree that
                1. Prior to the discovery cui•off in this action,no discovery motion shall be Med or heard unless
                   the moving party first makes a VANE request For en Informal Discovery Conference pursuant
                   to the terms of this stipulation.
                . At the Informal Discovery Conference the Court will consider the dispute presented by parties
                2
                  and determine whether It can be resolved informally. Nothing sat faith herein wet preclude a
                  pally from making a record at the conclusion of an Informal Discovery Conference, either
                  oridly or In writing.
                . FoNowIng a reasonable and good faith attempt at en Informal resolution of each Issue to be
                3
                  preaented, a party may request an Inferno' Discovery Conference pursuant lo the following
                  procedures:
                          a. The party requesting the Iniomial Discovery Conference wilt
                             I File a Request for Informal Discovery Conference with the derles office on the
                             .
                               award AVM (copy attached) and deliver a courtesy. conformed copy to the
                               assigned department.

                           .11.     Include a brief summary of the dispute and specify the relief requested;and
                                    Serve the opposing party pursuard to any authorized or egmed method of service
                                    that ensures thet am opposing party receives the Request for Informal Discovery
                                    Conference no later than Ole next court day Mowing the fag.

                          b. Any Answer to a Request for bawled Discovery Conference must
                             t
                             .      Also be Ned on the approved form(copy Mischa*

                             U. Include a briefsummery of why the requested maishould be dented:
                tersv OfOral
                   r oC=witooni
                Irti                               STIPULATION — DISCOVERY RESOLUTION
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 25 of 33 Page ID #:29




                                                                                      Cal%Multi
             eriP1160111




                           ig.   Be Med within two(2)courtdays at receipt of the Request and
                           Iv.   Be served on the opposing party pursuant to any authorized or agreed upon
                                 method of NM= that ensues that the opposing party resolves the Answer no
                                 later than the next court day logowIng the Sing.
                  o No other Pleadings. including but not tingled to exhibits. declarations,or attachments, will
                    be accepted.
                  d. If the Court has not granted or dented the Request for Informal Discovery Conference
                     within ten(10)days following the Sing of the Request. then It shall be deemed to hew
                     been dented. If the Court ads on the Request, the Parties we be eded whether the
                     Request for Informal Discovery Conference has been granted or denied end,If granted.
                     Me dale and time piths Informal Discovery Conference, which must be within twenty(20)
                     days. of the Bing dere Requestfor Informal Discovery Conference.
                  e. If the conference is not held within twenty (20) days of the filing of the Request for
                     Informal Discovery Conference, unless extended by agreement of the parties and the
                     Cowl,than the Request for the Infannal Discovery Conference shall be deemed to have
                     been dented at that lime.
                  if(a)the Cowl has denied a =defence or(b)one of the lime deadlines above has expired
                  without the Cowl having acted or(c)the Inforrnal Discovery Conference Is concluded without
                  resolving the dispute. then a party may file a discovery motion to address unresolved issues.
             5. The parties hereby further agree that the lime for making a motion to compel or other
                discovery maim is totted from the date of Ming of the Request for Informal Discovery
                More/ono will(a)the request is denied or deemed denied or(b)twenty(20)days after the
                filing of the Request for Informal Discovery Conference. whichever is earlier,unless extended
                by Order of the Court.
                  It to the understanding and Intent of the parities that this stipulation shell, far oath discovery
                  dispute to which it applies. consbluie a wiling memodelirkg a 'spedilc later data to which
                  fire propounding[or demanding or requeslingi party and the responding party have agreed in
                  wiling; within the meaning of Code Civil Procedure sections 2030.300(c). 2031.320(c), and
                  2033.290(4

             G. Nothing herein w preclude any party from epplying ex mode for appropriate relief. Including
                en order shortening lime for a motion to be heard concerning discovery.
             . My party may terminate this stipulation by giving hverdy-one (21)days notice of Intent to
             7
               terminate the stipulation.

             8. References to'days" mean calendar days, unless otherwise noted. If the dale for perfoming
                any act pursuant to Olis stipulation fails on a Salinlay.Sunday or Court holiday, than the lima
                for performing that act shall be extended to the next Court day.



             UCHCU ONO
             LAW Appavid 04t111           STIPULATION — DISCOVERY RESOLUTION                               Pogo2st3
             For     tha
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 26 of 33 Page ID #:30




              witOIL                                                           SUZMOMUIP




              The following parties 3t1ptaa1e:
              Dale:
                         MIMIam lama         t                             osaltdothr rotftositarn
              Dole:
                         ottve    raga tentlgt                            WOOMMON CMS/Damao
              Dale:
                         (TYPECIN WoofitAilly                             pn        v fam 04/
              Date:
                         pvveoe PADA'Wain                                 onlammp ram atirptulorto
              Dale:
                         pile OttPratt Wait                      prtatalar/Ors
              Dale:
                         try++. Om/OW Want                       lArrearier FAS
              Dale:
                         ItTP* CalrititiratAuel                  ittrTatelar




             ISCIVceitrata
             IMCAsporsdOltil             STIPULATION — DISCOVERY RESOLUTION                          Paga343
             farOSOmailis
                        ,
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 27 of 33 Page ID #:31




           weviermassonnownsiumannesminatom                  usisteimuigni                      r.......10.•ers•to.i/I.




                1111nestE mil                      ria mammon
           RIM MIMI
                          •---RT OF CALIFORNIA.COUNTY OF LOS ANGELES
                        bl*


           Rolm,*

           OWBOuth

                                                                                        cisioramiga
                 STIPULATION — EARLY ORGANIZATIONAL MEETING

              lids stipulatten Is intended to encourage cooperation among the parties at an early ;stage in
              the allgetion and to assist the porde,la &Wentsue resolution.
              The parties agree that
              1. The parties cornmit to conduct'an Initial conference            Or via teleconfefenCe at VIII
                 videoconienmce)within 15 days from the data Ns stipulation le signed, to discuss end consider
                 sefietherthere can be asreament on the tolawfrur
                 a. Ara motions to dulliange the pleadings necessary? if the Issue CPI be resolved by
                    amendment as or 'fah!, or If the Court would allow leave to amend. could an emended
                    complakd resolve mostor all ofthe issues a demurrer tittle othemdse false? Use,the prep
                    agree to work hough pleading Issues so that a demurrer nadd only raise Issues they CEO*.
                    resolve. Is the Issue that the defendant seeks to raise amenable to resolution on demurrer.Or
                    would some Geier type of molten be prefereble7 Could a voluntary targeted exchange of
                   documents or Infannatton by any party cum an uncertainly in the*aft'?
                 b. Wei mutual exchangra of documents at the 'core of the Ideation. (For example. In an
                    emplowneK case, the employment records, personnel fie and documents rebtbg to the
                    conduct In question could be considered 'core tree personal htwy case, an inddent or
                    police report, medical records, and repair or maintenance .recorde could be conskiwed

                 c. Exchange ofnone.and contact Information ofwitnesses;
                 d. My Insurance agreement that may be available to eatisly part or all of a judgment, or to
                    Indemrify or relmburie for payments made to satisfy ajudgetent
                 e. Exchange of any other Infonnation that Mtht be WOW to facilitate endetralandlea, handl%
                    or rasolution of the case In a :nervier that preservesobjections at privileges by enurement •
                 t Centrolling Issues of law that, If resolved easty, will promote efficiency and etonorny In other
                   pleases ofthe cue. Also,when and how such Issues can be presented to the Court
                 g. Whether or when the Cale should be scheduled with a settlentent officer, what discovery or
                    court ruing an legal issues Is reasonably required to make.settlement discussions meaningful.
                    and whether the pram wish to use a sitting judge or a private mediator or other options as
             IACIv721plsr
             ritigp=dir           STIPULATION EARLY ORGANIZATIONAL MEETING
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 28 of 33 Page ID #:32




              WWI Waa,                                                               SW twit%


                                                                                                                 •


                    discussed In the•Alternalive Dispute Resolution(ADR)Information Package' served Wilt the
                    complaint
                     CompulatIon of damages.Including documents,not prheaged or proteciad from disclosure,on
                    tvhich such computation Is beset        -
                  L Whether the case Is sultabb for the Expedited Jury Trial procedure? (see Information at
                    jr0EMagiang under Cheir and than wider Vow!!infomroffort).
             2.      The Was kr a defending party to respond to a complaint or crosseomplaint witi be Wended
                     to                          for the eampb1ht.and                           for the crow
                               preemoram                                      uroba nuts
                     complaint,  which la comp:bed ofthe 30 days to respond under Government Cade   §08010(b),
                     end the 30 days permitted by Code of CH Procedure eedlon 1054(a). good cause having
                     been found by the ChM Supervising Judge due to the case manegensent benefds provided by
                     Mb Stipulation.kcopy of the General Order am be found at gmarigadagig under'Mr.
                     click an *General inkionotkof;then cock on °Vatuntwy Cada*Olga:Too Stkruktifort,.
             3
             .       The parties wIfl prepare a Ohl report tided 'Joint Status Report Reward to initial Conference
                     and Early Organisational Meeting Stipulation. and If desired, a proposed order summarizing
                     results of their meat and conferund advising the Court of any bey It may assist the parties'
                     *Went conduct or resolution of the case. The parties shaffattach the Joint Status Report to
                     the Case Management Conference statement. and 13e the documents %ten the CliC
                     statement Is dim.
             4.      References to'days'mean calendar days. unless othene.se noted. if the data for performing
                     any ad pursuantto this stipulation kdb Co a Sekeday.Sunday or Cowl holiday,then the lime
                     for performing that act shall be extended to the nerd Court day
             The(ebbing parties silputatm
             Mist
                                                                    3.
                         (TYPEOR PRINT NAME)                                   (ATTORNEY FOR PLAINTIFF)
             Oats

                         mate OR Mawr44461                                    (ATTORNEY FOR DEFENDANT)
             Odc
                                                                    a.
                         (TYPD OR PAINT NAME)                                 orrOntrav yea DfferrOnra)
             Odd
                                                                    3.
                         (TYPE OR PRINT NANT4                                 (ATTORNEY FOR DEFENDANT)
             Dake
                                                                    3.
                         (TYPE OR mammal                                 (ATRIONEy-FOR
             Odd
                                                                    a.
                         (TYPEan PAINT NAME)                             orrailtlaY Fait
             Ode
                                                                    3.
                         (tYPE ORPPM NAME)                               OrtgiV4tv

             LACtinAdanid
             TADC   al61"211"
                          001     STIPULATION — EARLY ORGANIZATIONAL MEETING                             Paid Ida
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 29 of 33 Page ID #:33




           mug ma mom ce ailesnmawet,11111411111 MONO              (WI11111Malalla                       dlor.41.bristle Oro,




                   TEEPHIMPa           mu m Pokier
            tams.osaiass
                      ear
              xnuipar
           SUPERIOR COURT OF CALIFORNIA,COUNTY OF LOS ANGELES
           CAW MIMEilliaittiat

           ItA0411111

           mission

                                                                                                 Ma MAMA
                             INFORMAL DISCOVERY CONFERENCE
                        (Putman]la the Disavow Resolution Stipuiden of the molest
                1. This document relates hs:

              • B             Request torInbernal Discovery Conference
                               AnswerID Request far Informal Discovery Conference
                2. Diradhrte for Court to decide an Request:                   nesse OW IC ealssear days idcreir4 arc d
                    15111 Rams'
               3. Deadine tor Court to hold Internist Discovery Conference:                               (Mud dais TO aka*
                    dews lalmigig   siftRIPTI413
               4. For a Request for Informal Discovery Conk:8nm kthibi describe the nature of the
                  discovery dispute, including the facts and legal arguments at Issue. For an Answer to
                  Request tor informal Discovery Conference, Wee describe why the Court,should deny
                  the requested &winery.Including the facts and legal arguments at tare.




              ukav 694tow;
              LASc Odpisived DWI               INFORMAL DISCOVERY CONFERENCE
              Ft.g0pOialtka            (pursuant to the Discover/ Resofulion Sepulation of Ihe pirGeS)
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 30 of 33 Page ID #:34




           asegaelf11020411011011.111**StvinsOMAIMmell             alliolowsa               iammintweriortl.


                                                               0

                                                         ?NMI Fano*
            ouLarco
                 abrirevira
                     ne
                    oURT OF CALIFORNIA,COUNTY OP LOS ANGELES
                 aegm
           SUPERItr
           COM




                                                                                    ?Ammonia
                     STIPULATION AND ORDER— MOTIONS IN UDINE


               This stipulation Is Intended to provide fast and informal resolution of evidentiary
               issues through diligent efforts to define and discuss such issues and limit paperwork.

               The potties agree that:
               1. At least       days before the final status conference. each party will provide ail other
                  patties with a 1151 containing a one paragraph explanation of each proposed motion in
                  Ilmine. Each one paragraph explanation mustIdentify the substance ofa single proposed
                  motion In amine and the grounds for the proposed motion.
               2
               .The parties thereafter will meal and confer, either in person or via teleconference or
                 videoconference,concerning all proposed motions In timbre. In that meet and confer the
                 parties will determine:
                   a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                     stipulate. they may tile a stipulation and proposed order with the Court.
                   b. Wheeler any of the proposed motions can be briefed and submitted by meant' of a
                      short joint statement of Issues. For eack motion which can be addressed by a short
                      joint statement of Issues,a short Joint statement of issues must be tiled with the Court
                      10 days prior to the final status conference. Each skials portion of the short joint
                      Statement ofissues may not exceed three pages. The pantos will meet and canter to
                      ogres on a data and manner for exchanging the parties' respective podiens of the
                     "short joint statement of issues and the precasts for Sang the shoot joint stater-Sent of
                      Issues.
              3. All proposed motions In &nine that are not either the subject ofa stipulation or briefed via
                 a short Joint statement ofissues will be briefed and flied in accordance with the California
                 Rules ofCourt and the Los Angeles Superior Court Rules.



              uitnall Neal
              use Nimrod 0011           STIPULATION AND ORDER — MOTIONS IN LJMINE
              F OpainatWa                                                                                Pap 1 ofI
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 31 of 33 Page ID #:35




                                                                     Can MOMS




             The knowing parties stipulate:


                       raiz OR PRINT MANE)                       lATToRNSTFall PuuNTIF11
             Date:
                                                       S.


                      (TVIIZIR PRINT NANO                       (ATTORNEY FOR DEPENDANT)
             We:
                                                       .
                                                       p

                       awe OR PRINT NAME)                       (ATTORNEY FOR DEFENDANT)
             DEW

                       (TYPE OTIPRIWY NAME)                     (ATTORNEY FOR DEFENDANT)
             Oa*

                       (TYPE OR Paw Aug)                    (ATTORNEY FOR
             Dew

                       (rYPE OR PRINT NAME)                 (ATTORNEY FOR
             Dale
                                                       I
                                                       .

                      (TYPE OR PRTATT NAME)                 (ATTORNEY FOR

             THE COURT SO ORDERS.
              Data:
                                                                     &MON.OFRCER




             Meat MAMA/
             IA=/40/041494,11    STIPULAMON AND ORDER — MOTIONS iN UMINE                   Para   2
 Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 32 of 33 Page ID #:36



                       Superior Court of California, County of Los Angeles


                           IALTERNATIVf DISPUTERESOLVT6NW)
                                   I1iJORMTION PACKAGE
    ITh E PLAINTIFFMtirST:SERV,E THIS ADR-iNfORKAATlipfsi PACKAGE(*EACH PARly,WITH THE.COMPOINT:7

     CROSS COMPLAINANTSmi,st s            e thIs    R l(Cforma:tion,PaCkage,ciff any new parties namcdto the          1on
     with ttie-diiissieomplairit.




  What is ADR?
  ADR helps _people find solutions to their legal disputes
                                                  _ without_     going
                                                                   _    to trial. The main types of ADR are negotiation, _
 —
  mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it ma
  be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

   Advantages of ADR
      • Saves Time: ADR Is faster than going to trial.
     - ir Saves Money:Parties can save on court costs, attorney's fees, and witness fees.
      • Keeps Control(with the parties): Parties choose their ADR process and provider for voluntary ADR.
      • . Reduces Stress/Protects Privacy: ADR is done outside the courtroom,in private offices, by phone or online.

   Disadvantages of ADR
      • Costs: If the parties do not resolve their dispute,they may have to pay for ADR, litigation, and trial.
      • No Public Trial: ADR 4does not provide a public trial or a decision by a judge or Jury..

._. Win Types of ADR       -
       I.. Negotiation: Parties often talk with each other in person,or by phone or online about resolving their case with a•
           settlement agreement instead of a trial. if the parties have lawyers, they will negotiate for their clients:

       2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
          strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
          acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                   Mediation may be appropriate when the parties
                     • want to work out a solution but need help from a neutral person.
                   , • have communication problems or strong emotions that interfere with resolution.
                   Mediation may not be appropriate when the parties
                     • want a public trial and want a Judge or jury to decide the outcome.
                     • lack equal bargaining power or have a history of physical/emotional abuse.



       LAX CIV 271 Rev.03/21
       For Mandatory Use
Case 2:21-cv-04532-SVW-MRW Document 1-1 Filed 06/02/21 Page 33 of 33 Page ID #:37




                                  How to Arrange Mediation in Los Angeles County

         Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

             a. The avil Mediation Vendor Resource List
                If all parties in an active civil case agree to mediation, they may contact these organizationsto
                request a "Resource List Mediation" for mediation at reduced cost or no cost (for selected
                cases).

                    • ADR Services,Inc.Case Manager Elizabeth Sanchez,eliza beth@ adrservices.com
                      (949)863-9800
                    • JAMS,Inc. Reggie Joseph, RJoseph@jamsadr.com (310)309-6209
                    • Mediation Center of Los Angeles Program Manager info@ mediationLA.org
                      (833)476-9145

        These organizations cannot accept every case andthey may decline cases at their discretion. They may
        offer online mediation by videoconference for cases they accept. Before contacting these organizations,
        review ImpOrtant information and FAQ at www.lacourt.org/ADR.Res.List

        NOTE:The Civil Mediation Vendor Resource List program does not acceptfamily law, probate orsmall
        claims cases.

            b. Los Angeles County Dispute Resolution Programs
               httos://hrc.lacountv.eov/wp-content/uotoads/2020/05/DRP-Fact.Sheet-230ctober19-Current-as-of-October-2019-1,pdf

                Day of trial mediation programs have been paused until further notice.

                Online Dispute Resolution(ODR).Parties in small claims and unlawful detainer(eviction) cases
                should carefully review the Notice and other information they may receive about(00R)
                requirementsfor their case.

            c. Mediators and ADR and Barorganizations that provide mediation may be found on the Internet.

        3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and
        argumentsto the person who decides the outcome.In "binding" arbitration,the arbitrator'sdecision Is
        final; there is no right to trial. In "nonbinding" arbitration, anyparty can request a trial after the
        arbitrator'sdecision. For more information about arbitration, visit
        http://www.courts.ca.gov/programs-adr.htm

        4. Mandatory SettlementConferences(MSC):MSCs are ordered by the Court and are often held close
        to the trial date or on the day of trial. The parties and their attorneys meet with a judge or settlement
        officer who does not make a decision but who instead assists the parties in evaluating the strengths and
        weaknesses of the case and in negotiating a settlement. For information about the Court's MSC
        programs for civil cases, visit http://www.lacourtorddivisionkiviVC10047.aspx

        Los Angeles Superior Court AD R website: http://www.lacourt.orgidivisionkivil/C10109.aspx
        For general information and videos about ADR,visit http://www.courts.ca.gov/programs-adr.htm


  IASC CIV 271 Rev.03/21
  For Mandatory Use
